Citation Nr: 0032329	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-08 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a seizure disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1998 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Initially, the Board notes that the January 1998 decision was 
not the first time that a claim of service connection for a 
seizure disorder had been considered.  The most recent 
decision by the Board was a denial of service connection in 
February 1983.  See 38 C.F.R. § 20.1100 (2000) (a decision by 
the Board is final).  Thereafter, the RO denied service 
connection in August 1990, and in November 1994, the RO 
denied a claim of service connection for a seizure disorder 
due to Agent Orange exposure.  These decisions by the RO are 
now final because no appeal was initiated.  38 C.F.R. 
§§ 19.129, 19.192 (1990); 38 C.F.R. §§ 20.302, 20.1103 
(1994).  

Whether a previously denied claim of service connection for a 
seizure disorder should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider 
the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REMAND

When the veteran testified at a September 2000 hearing, he 
indicated that a VA physician at the Florence VA medical 
center (VAMC) had told him that his current seizure disorder 
started while he was in military service.  Statements the 
veteran made thereafter appear to call into question whether 
the physician had indeed provided such a medical opinion.  
Nevertheless, such an opinion regarding the etiology of the 
veteran's seizure disorder is not otherwise documented in the 
available record.  Since a medical opinion linking a seizure 
disorder to the veteran's period of military service would be 
critical to the veteran's attempt to have his previously 
denied claim reopened, further action is required before 
final appellate review may be accomplished.  This is so 
because VA has not fulfilled its duty to notify the veteran 
of the evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000); see also Graves v. Brown, 
8 Vet. App. 522 (1996).

Next, as to the claim of service connection for PTSD, the 
Board notes that service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred or aggravated in 
the line of duty in the active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) 
(2000).  In order to grant service connection for PTSD, there 
must be "medical evidence diagnosing the condition in 
accordance with § 4.125(a) of [38 C.F.R. Part 4]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred."  38 C.F.R. 
§ 3.304(f) (2000).

The Board notes that the law governing the manner of 
adjudicating claims such as the veteran's changed during the 
pendency of the veteran's appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This new law eliminated the requirement that a 
claimant submit a well-grounded claim before receiving 
assistance from VA.  Accordingly, the Board finds that, given 
the nature of the veteran's claim and the state of the 
record, further evidentiary development is required.

The Board observes that the record on appeal contains the 
veteran's service medical records, as well as VA and private 
treatment records, and two statements from the veteran's 
mother.  The records show the veteran's treatment for anxiety 
reaction while in military service.  See service medical 
records dated in September 1970.  They also show post-service 
complaints and/or treatment for PTSD-like symptoms, as well 
as clinical assessments that PTSD needed to be ruled out.  
See treatment records from Dillon County Community Mental 
Health dated in October 1997; VA treatment records dated in 
August 1997, September 1997, November 1997, December 1997, 
January 1998, and February 1998.  However, the records do not 
contain a diagnosis of PTSD - only polysubstance abuse and 
probable schizophrenia.  Id.  Therefore, a remand is required 
to obtain a medical opinion as to whether the veteran has 
PTSD, and an opinion as to the origin of any PTSD found.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The case is REMANDED for the following actions:

1.  As to both issues on appeal, the 
veteran should be allowed to supplement 
the record on appeal.

2.  As for the application to reopen a 
claim of service connection for a seizure 
disorder, the veteran should be advised 
of evidence needed to substantiate his 
claim.  Specifically, this sort of 
evidence includes any statement by a 
physician showing a medical nexus between 
the veteran's period of military service 
and any current seizure disorder.  The 
veteran should be given the opportunity 
to attempt to secure such a statement 
from the physician about whom he 
testified in September 2000, or any other 
medical professional.

3.  As for the claim of service 
connection for PTSD, the RO should 
schedule the veteran for a VA examination 
by a psychiatrist.  The examiner should 
review the entire claims file and provide 
an opinion as to whether the veteran has 
PTSD, and, if so, the medical 
probabilities that any PTSD is 
attributable to the veteran's military 
service.  The examiner should set forth 
in detail the nature of any stressor(s) 
relied on when providing a diagnosis, if 
PTSD is diagnosed.  If the examiner finds 
that the veteran does not have PTSD, the 
reasons for this conclusion should be 
described in detail.  All opinions 
provided should be explained in the 
context of other opinions of record.

4.  The RO should review the examination 
report for compliance with the 
instructions set out above, especially 
with respect to the requested medical 
opinion.  If the instructions have not 
been followed, the examination should be 
returned to the examiner for further 
action.

5.  If the veteran is diagnosed with 
PTSD, the RO should further develop the 
claim of service connection.  Such 
development should include, but is not 
limited to, requesting from the veteran a 
statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  

a.  The veteran should be asked to 
provide more specific details of the 
claimed stressful events during 
service, including the unit(s) of 
assignment, the names of others who 
were present during any of the 
stressful experiences, and the full 
name, unit of assignment, rank, 
and/or place of birth of the friend 
who was wounded while with the 
veteran in the Republic of Vietnam.

b.  The RO should undertake 
additional development in order to 
obtain verification of the alleged 
stressors.  Among other things, the 
RO should contact the National 
Personnel Records Center (NPRC), the 
United States Armed Services Center 
for Research of Unit Records 
(USASCRUR), and/or the National 
Archives to obtain the veteran's 
personnel records, and any other 
documentation that could verify the 
claimed stressors, such as unit 
histories and morning reports.  Any 
additional development suggested 
should be undertaken.  All 
information obtained should be 
incorporated in the claims file.

6.  Thereafter, the RO should re-
adjudicate the claims.  Any additional 
evidentiary development suggested by the 
evidence obtained pursuant to this remand 
should be undertaken.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued which refers to the Veterans 
Claims Assistance Act of 2000 and 
38 C.F.R. § 3.156(a) (2000).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


